Citation Nr: 0324601	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
left middle finger disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant's claim of service connection for a left 
middle finger fracture was denied in February 1981 and not 
appealed.

2.  The evidence pertaining to a left middle finger fracture 
associated with the claims file subsequent to February 1981, 
when considered in conjunction with the record as a whole, is 
cumulative and redundant.  

3.  The preponderance of the competent evidence indicates 
that hepatitis C was not incurred or aggravated during the 
appellant's military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim of entitlement to service connection for the residuals 
of a left middle finger fracture is not reopened.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).

2.  The criteria for entitlement to service connection for 
hepatitis C are not met.  38 U.S.C.A §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

Pertinent to this matter, while the VCAA provides that VA 
must advise the claimant of what evidence would substantiate 
the application for VA benefits, the VCAA has left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  The VCAA specifically 
provides that that nothing in the VCAA shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in September 2001, setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection and the reopening of 
claims.  The general advisement was reiterated in the 
Statement of the Case dated in April 2002 and a Supplemental 
Statement of the Case dated in January 2003.  In specific 
compliance with the Court's ruling in Quartuccio, the 
appellant was advised of the evidence which would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in June 2003.  

The record indicates that the appellant is incarcerated and 
has been since the 1970's.  The Board has carefully 
considered the evidence of record in light of VA's obligation 
to tailor such assistance to the peculiar circumstances of 
confinement.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In this 
regard, the State Department of Corrections advised VA that 
during the time that the appellant had been incarcerated, he 
had not received any treatment for a left middle finger 
fracture.  In its letter, the Department of Corrections noted 
that it had also previously forwarded laboratory test results 
reflecting that the appellant had been diagnosed as having 
hepatitis C.  Moreover, the September 2001 rating decision 
reflects that the RO has made attempts to schedule the 
veteran for a VA examination at a VA facility, but to no 
avail.  

Having examined the efforts of the RO, the Board is of the 
opinion that the record is complete so far as could be 
expected under the circumstances of the appellant's 
confinement.  All available existing medical evidence has 
been obtained relative to the claims at issue.    


The Merits of the Claims

Reopening of the claim of Service Connection for a Left 
Middle Finger Disability:

The appellant seeks to reopen a claim of service connection 
for a left middle finger disorder, last denied in February 
1981 and not appealed.

Applicable law provides that RO decisions which are 
unappealed become final.  38 U.S.C.A. 7105; 38 C.F.R. 
20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. 5103(b).  Following this determination, the Board may 
then proceed to evaluate the merits of the claim.  It has 
been held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review whether the duty to 
assist has been fulfilled.  

At the time of the February 1981 denial of the appellant's 
claim, the evidence of record included the appellant's 
service medical records.  These included a June 1967 entry 
indicating that the appellant had sustained a fracture to the 
left middle distal phalanx, without nerve or artery 
involvement.  At the time of a May 1969 pre-separation 
physical examination, it was noted that the appellant had a 
history of a hand injury.  Clinical evaluation of his upper 
extremities, however, revealed no abnormalities.  

In support of his claim, the appellant submitted a letter 
from his step-mother.  In substance, she related that upon 
the appellant's return from active duty, he was unable to use 
his left hand due to stiffness.  

The appellant's claim was denied because he failed to report 
for a scheduled VA examination, due to his incarceration.  
The appellant did not appeal the denial of service 
connection.

The appellant presently contends that he has had a continuing 
left finger disorder since his discharge from active duty.  
His contention is not "new," within the meaning of 
applicable law, as it was implicitly advanced at the time of 
his original claim for service connection.  The only other 
evidence is the report from the Michigan Department of 
Corrections reflecting that the veteran had not received any 
treatment for the claimed disability at issue.  Evidence 
failing to show the presence of the claimed disability 
obviously adds nothing new to that which was known at the 
time of the prior denial.  

Because no new and material evidence has been obtained to 
suggest that the appellant has a left finger disorder which 
may be linked to service, the appeal is denied.


Service Connection for Hepatitis C:

The appellant argues that hepatitis C, first diagnosed in 
December 2001, was caused by some incident of military 
service.  Having carefully considered the appellant's claim 
in light of the record and the applicable law, the Board is 
of the opinion that the clear preponderance of the evidence 
is against the claim and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, to establish service connection, the 
evidence must show (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current disability 
and any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The appellant argues that the disorder was caused by presumed 
exposure to herbicides during his Vietnam military tour.  
Applicable law provides that Vietnam veterans are presumed 
exposed to herbicides by virtue of such service.  38 C.F.R. 
§ 3.307.  Further, the following conditions are presumed 
service connected for those exposed to herbicides during 
service, provided further that the conditions of 38 C.F.R. § 
3.307 are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309.  [Also see 64 Federal 
Register 59232-43 (November 1999), in which it was reported 
that the Secretary of VA determined that a presumption of 
service connection due to exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  The Secretary evaluated numerous 
studies and other scientific evidence and concluded that 
there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309(e).]

As indicated above, the presence of hepatitis C was not shown 
in any service medical record, or for many years after 
service, and it is not a disability for which service 
connection may be presumed as due to exposure to herbicides 
under applicable law and regulation.  Since hepatitis C is 
not a disability for which service connection may be so 
presumed, and there is no competent evidence to indicate that 
the appellant's hepatitis C was caused by any incident of 
military service, a basis upon which to establish service 
connection for hepatitis C has not been presented.  Although 
the appellant so maintains such a connection exists, his 
theory regarding this linkage is not competent evidence.  It 
is now well-established that the appellant, as a layperson, 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Under the foregoing 
circumstances, the claim for service connection for hepatitis 
C is denied.   


ORDER

Reopening of the claim of service connection for a left 
middle finger fracture is denied.

Service connection for hepatitis C is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

